DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-51 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yamazaki et al. (US 2015/0155505).
 	With respect to claims 19, 25, 30, 36, 37, 40, 51 Yamazaki describes a method for a display device comprising: forming element layer 410 and 411 (claimed stack layer) includes transistor and light-emitting layer (paragraphs 143-147) over a substrate 462 and 463 (claimed formation substrate) respectively (paragraphs 138-140), a resin layer 320a and 320b between the element layer 410 or 411 and the substrate 462 or 463 (paragraph 141); irradiating the structure including the layer 410, 411 and resin 
 	With to claims 26, 43-48 the substrate is moved within a range that is irradiated with a linear pulsed laser beam so that the whole or necessary portion of the substrate can be irradiated (paragraph 156).  This would provide claimed a portion overlapping with a shot of the laser light of the laser light and a next shot of the laser light of the laser light is provided at the step of irradiating the stack of the laser light.
	With respect to claims 20-22, 27-29, 31-33, 38, 39, 41, 42, 49 any of substrate 462 and 463 would provide claimed second substrate and the stack layer 410 and 411 are between the substrate 462 and 463 with a bonding layer (paragraph 127; fig. 4C).
 	With respect to claims 23, 34, 50 the separation is done in a manner that part of the resin layer remains on the substrate (paragraph 161).
 	With respect to claims 24, 35 the method further includes forming of channel region of a transistor comprises of polycrystalline silicon (paragraphs 95, 98, 168).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 36, 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The limitation of the transistor is positioned near the first formation substrate rather than the light-emitting device is vague and indefinite.  The term “near” is vague and the limitation doesn’t provide any steps on how to provide the transistor to be “near” the substrate or how it is formed in compared to a position of the substrate and the light-emitting device.  For the purpose of examination, any position will read on “near”.
Claims 26, 43-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The limitation “wherein a portion overlapping with a shot of the laser light of the laser light and a next shot of the laser light of the laser light is provided at the step of irradiating the stack of the laser light” is vague and indefinite.  It is not clear what would be the metes and bounds of this limitation and how it would manipulatively affecting the method or step of irradiating the stack layer.
Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “wherein the laser light has a lower energy density than an energy density of when a semiconductor film of the transistor is crystallized” is vague because it is not clear if there is a step of crystallization of a semiconductor film of the transistor and it is not clear what would be the energy density of the laser light when there is no crystallization step.  For the purpose of examination, this limitation is an optional limitation since there is no definite step of crystallization of a semiconductor film of the transistor.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25, 36, 51 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is not clear wherein the specification describing the limitation “wherein the transistor is positioned near the first formation substrate rather than the light-emitting device.”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 19-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No.9,437,831. Although the claims at issue are not identical, they are not patentably distinct from each other because they both describe a method for forming a display device with same steps of separating a structure of a first element or a stack having a transistor and EL or light-emitting device from a substrate by irradiating the structure including a resin layer with a laser light.  Even though claims of patent ‘831 do not describe an inside of the resin layer is irradiated with the laser light.  However, the inside must be irradiated as the laser light irradiates the whole structure in order to reduce an adhesion of between the resin layer and the substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



3/23/2021